NO. 07-09-0106-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL B

                                    FEBRUARY 17, 2010
                              _____________________________

                            JESSE EARL ANDREWS, APPELLANT

                                              V.

                              THE STATE OF TEXAS, APPELLEE
                               ____________________________

                 FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                      NO. 20512-C; HONORABLE ANA ESTEVEZ, JUDGE
                             ______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                  MEMORANDUM OPINION


          Appellant, Jesse Earl Andrews, was convicted of burglary of a building.1 After

appellant pleaded true to the allegations contained in the enhancement paragraph, the

jury sentenced him to 20 years confinement in the Institutional Division of the Texas

Department of Criminal Justice. Appellant has appealed the trial court=s decision. We

affirm.




          1
              See TEX. PENAL CODE ANN. § 30.02(a) (Vernon 2003).
       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has filed a

response which we have carefully reviewed.        After reviewing the response filed by

appellant, we note that it does not raise any additional grounds to support an appeal.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2



                                                Mackey K. Hancock
                                                    Justice


Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.